Exhibit 10.1

 

 

 

[g52804kgi001.jpg]

 

 

 

 

 

 

 

 

500 West Madison, Suite 1600

T +1-312-258-6000

Chicago, IL 60661 USA

F +1-312-474-7500

www.ssaglobal.com

 

 

 

 

 

Kirk Isaacson

 

 

 

 

March 28, 2006

 

 

Dear Kirk:

 

This letter constitutes an agreement between SSA Global Technologies, Inc. (the
“Company”) and you (the “Executive”) regarding certain terms and conditions
related to your continued employment with the Company and its subsidiaries. The
terms of this letter shall only become effective as of the date of this
correspondence (the “Effective Date”). By signing this letter agreement
(“Agreement”), the Executive agrees to the terms and conditions set forth
herein.


 


1.                                       TERM. THIS AGREEMENT AND THE EMPLOYMENT
RELATIONSHIP HEREUNDER SHALL CONTINUE FROM THE EFFECTIVE DATE UNTIL MAY 26,
2008, BEING THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE OF THE COMPANY’S INITIAL
PUBLIC OFFERING(THE “TERM”). IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY TERMINATES DURING THE TERM, THE COMPANY’S OBLIGATION TO CONTINUE TO
PAY ALL BASE SALARY, BONUS AND OTHER BENEFITS THEN ACCRUED SHALL TERMINATE
EXCEPT AS MAY BE PROVIDED FOR IN SECTION 2 OF THIS AGREEMENT. IF THE EXECUTIVE
REMAINS EMPLOYED BY THE COMPANY UPON THE EXPIRATION OF THE TERM, HIS EMPLOYMENT
WILL CONTINUE ON THE TERMS AND CONDITIONS IN EFFECT PRIOR TO THIS AGREEMENT AND
SHALL NOT BE SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


2.                                       TERMINATION OF EMPLOYMENT. THE
EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED AT ANY TIME PRIOR TO THE END OF THE
TERM BY THE COMPANY WITH OR WITHOUT CAUSE (AS DEFINED BELOW) OR BY THE EXECUTIVE
WITH OR WITHOUT GOOD REASON (AS DEFINED BELOW).

 

If the Executive’s employment with the Company is terminated by the Company
without “Cause” or by the Executive with “Good Reason,” at any time during the
Term, , the Executive shall receive continued base salary and bonus (based upon
the yearly average bonus achieved in the prior twenty-four (24) months) for the
remaining duration of the Term as if the Executive remained employed during the
Term, payable on the dates coinciding with the Company’s regular payroll. The
payments set forth above shall be in addition to any severance benefits to be
provided to the Executive pursuant to the terms of any severance agreement
between the Company and the Executive and/or the Company’s applicable severance
plan upon a termination of employment.

 

If during the Term: (i) the Executive dies; (ii) the Company terminates the
Executive’s employment with the Company for Cause; (iii) the Company terminates
the Executive’s employment with the Company as a result of the Executive’s
Disability (as defined below); or (iv) Executive terminates his employment
without Good Reason, the Executive, or the

 

--------------------------------------------------------------------------------


 

Executive’s legal representatives (as appropriate), shall be entitled to receive
Executive’s accrued but unpaid base salary, if any, to the date of termination.

 

For purposes of this Agreement, “Cause” shall mean (i) embezzlement, dishonesty,
or fraud; (ii) conviction (or plea of nolo contendere) for a felony or
conviction (or plea of nolo contendere) of any crime involving moral turpitude
or that impairs Executive’s ability to perform his duties; (iii) improper and
material disclosure or use of the Company’s or a subsidiary’s confidential or
proprietary information; or (iv) Executive’s willful failure or refusal to
follow the lawful and good faith direction of the Company or a subsidiary to
perform his material duties which, if curable, remains uncured following thirty
(30) days’ written notice to Executive from the Company or a subsidiary
describing such failure or refusal.

 

For the purposes of this Agreement, “Good Reason” shall mean a decrease in
Executive’s base salary (not consented to in advance by Executive or ratified
subsequently by Executive).

 

For purposes of this Agreement, “Disability” means a determination by the
Company in accordance with applicable law that, as a result of a physical or
mental illness, the Executive is unable and has been unable to perform the
essential functions of his job with or without reasonable accommodation for a
period of (i) 90 consecutive days or (ii) 180 days in any one (1) year period.


 


3.                                       CHANGE OF CONTROL. IN THE EVENT OF A
“CHANGE OF CONTROL” (AS DEFINED BELOW), THE COMPANY SHALL BE OBLIGATED TO OBTAIN
THE EXPRESS ASSUMPTION OF THE COMPANY’S OBLIGATIONS TO THE EXECUTIVE AS
DESCRIBED HEREIN BY ANY PERSON THAT BECOMES THE SUCCESSOR OR ASSIGN OF THE
COMPANY AS A RESULT OF SUCH EVENT. IN THE EVENT THAT THE COMPANY DOES NOT OBTAIN
SUCH ASSUMPTION IN CONNECTION WITH A CHANGE OF CONTROL EVENT WHICH RESULTS IN A
SUCCESSOR OR ASSIGN OF THE COMPANY, THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
FOR GOOD REASON.

 

For the purposes of this Agreement, “Change of Control” shall mean (i) the
approval by the shareholders of the Company of a plan of complete liquidation or
dissolution of the Company, (ii) the consummation of a sale of all or
substantially all of the assets of the Company; (iii) the consummation of any
transaction as a result of which any individual or entity (other than Cerberus
Capital Management, L.P., General Atlantic Partners 76, L.P. or any of their
related entities or affiliates) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power of
all voting securities of the Company then issued and outstanding; or (iv) the
consummation of a merger, consolidation, reorganization, or business
combination, other than a merger, consolidation, reorganization or business
combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting
securities of the Company or the surviving entity immediately after such merger,
consolidation, reorganization of business combination.


 


4.                                       NOTICES. ANY NOTICE OR OTHER
COMMUNICATION REQUIRED OR WHICH MAY BE GIVEN HEREUNDER SHALL BE IN WRITING AND
SHALL BE DELIVERED PERSONALLY, TELEGRAPHED, TELEXED, SENT

 

2

--------------------------------------------------------------------------------


 


BY FACSIMILE TRANSMISSION OR SENT BY CERTIFIED, REGISTERED OR EXPRESS MAIL,
POSTAGE PREPAID OR OVERNIGHT MAIL AND SHALL BE DEEMED GIVEN WHEN SO DELIVERED
PERSONALLY, TELEGRAPHED, TELEXED, OR SENT BY FACSIMILE TRANSMISSION OR, IF
MAILED, FOUR (4) DAYS AFTER THE DATE OF MAILING OR ONE (1) DAY AFTER OVERNIGHT
MAIL, AS FOLLOWS:

 

If the Company, to:

 

SSA Global Technologies, Inc.

500 West Madison Street

Chicago, Illinois 60661

Attention: Board of Directors & General Counsel

Telephone:

Fax:

 

And to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:

Robert B. Loper, Esq.

Telephone:

(212) 756-2000

Fax:

(212) 593-5955

 

If the Executive, to the Executive’s home address reflected in the Company’s
records.


 


5.                                       GOVERNING LAW, DISPUTE RESOLUTION AND
VENUE. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND NOT TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

The parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the City of New York, Borough of Manhattan, for the purposes of any suit,
action or other proceeding brought by any party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts. In addition, the parties agree to the waiver of a jury trial.


 


6.                                       ASSIGNABILITY BY THE COMPANY AND THE
EXECUTIVE. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS HEREUNDER, MAY NOT BE
ASSIGNED BY THE COMPANY OR THE EXECUTIVE WITHOUT WRITTEN CONSENT SIGNED BY THE
OTHER PARTY; PROVIDED THAT THE COMPANY MAY ASSIGN THE AGREEMENT TO ANY SUCCESSOR
THAT CONTINUES THE BUSINESS OF THE COMPANY OR PURCHASES ALL OR SUBSTANTIALLY ALL
OF THE BUSINESS AND ASSETS OF THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


7.                                       COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.                                       HEADINGS. THE HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE
AFFECT THE MEANING OF TERMS CONTAINED HEREIN.


 


9.                                       SEVERABILITY. IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT, OR ANY PART THEREOF, IS HELD BY A
COURT OF COMPETENT JURISDICTION OF ANY FOREIGN, FEDERAL, STATE, COUNTY OR LOCAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR ADMINISTRATIVE AGENCY OR
AUTHORITY TO BE INVALID, VOID, UNENFORCEABLE OR AGAINST PUBLIC POLICY FOR ANY
REASON, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE
AFFECTED OR IMPAIRED OR INVALIDATED.


 


10.                                 TAX WITHHOLDING. THE COMPANY OR OTHER PAYOR
IS AUTHORIZED TO WITHHOLD FROM ANY BENEFIT PROVIDED OR PAYMENT DUE HEREUNDER,
THE AMOUNT OF WITHHOLDING TAXES DUE TO ANY FEDERAL, STATE OR LOCAL AUTHORITY IN
RESPECT OF SUCH BENEFIT OR PAYMENT AND TO TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY IN THE OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY TO SATISFY ALL
OBLIGATIONS FOR THE PAYMENT OF SUCH WITHHOLDING TAXES.

 

11.                                 Prior Agreements. Except as otherwise set
forth herein, the terms of any prior agreements between the Executive and the
Company shall remain in full force and effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Kirk J. Isaacson

 

 

Name: Kirk J. Isaacson

 

 

 

SSA GLOBAL TECHNOLOGIES, INC.

 

 

 

By:

/s/ Stephen P. Earhart

 

 

Name: Stephen P. Earhart

 

Title:   Executive Vice President
& Chief Financial Officer

 

--------------------------------------------------------------------------------